Citation Nr: 0638787	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for hypertension, previously claimed as heart 
disease and chest pains.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, among other things, denied the 
benefit sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for heart 
disease and chest pains in a January 1965 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Evidence obtained since the January 1965 denial of 
service connection for heart disease and chest pains is new 
and relates to an unestablished fact necessary to 
substantiate the claim.

4.  Hypertension and heart disease are not shown to have had 
its origin during service or within one year of discharge 
from service.

5.  Currently diagnosed hypertension and sclerotic 
hypertensive disease are not medically linked to the 
veteran's period of active service.




CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for heart disease and chest pains is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  The claim of entitlement to service connection for heart 
disease and chest pains is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002).

3.  Hypertension, previously claimed as heart disease and 
chest pains, was not incurred in service, presumed to have 
been incurred in service, or incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2004 and May 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.  The Board notes that although the veteran was not 
provided specific notice with respect to the evidence needed 
to reopen his previously denied claim as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the veteran has not been 
prejudiced because the RO reopened the claim and addressed it 
on the merits after properly advising the veteran with 
respect to the underlying claim of entitlement to service 
connection for hypertension.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in November 2006.  A medical examination is not 
required in this matter because the medical evidence clearly 
shows that the veteran currently has hypertension with the 
first evidence of treatment for high blood pressure dated in 
1957.  Therefore, VA is not required to further develop the 
medical record under 38 C.F.R. § 3.159(c)(4).

The Board notes that the claims folder includes the veteran's 
service medical records although the National Personnel 
Records Center reported that the records were possibly 
destroyed in a fire in 1974.  The records were obtained in 
1964 in conjunction with the veteran's original application 
submitted that year.  VA made an effort to obtain post-
service employment records, but was advised by the Department 
of the Army in November 2005 that records dated prior to 1997 
from the Naval Medical Center were not available.  Therefore, 
it appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA in March 2006 that he had no additional evidence 
to submit.  The veteran gave testimony before the Board in 
November 2006 and reiterated his belief that the post-service 
employment records from the Navy Medical Center would be 
useful, but gave no additional information on how to obtain 
such records or specific dates of treatment to further 
research the records.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he was first told that he had high 
blood pressure when he had his first overseas physical during 
service.  He said he was told one other time during service 
that he should change his lifestyle to control his blood 
pressure, but he laughed off the advice and was never treated 
for high blood pressure or heart disease during service.  The 
veteran testified before the Board that he was able to pass a 
physical for post-service employment notwithstanding his high 
blood pressure, but ultimately had to take a disability 
retirement because of severe hypertension that limited his 
ability to perform certain activities such as driving a motor 
vehicle.

The veteran first made application for VA benefits for chest 
pain in October 1964.  It was determined at that time that 
the first evidence of treatment for chest pains was dated in 
1959 and there was no medical link to the veteran's period of 
service.  Thus, the RO denied service connection for heart 
disease and chest pains in a January 1965 rating decision.  
The veteran was advised of the denial of benefits, but did 
not appeal the decision.  Consequently, the rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears relates to an unsubstantiated fact 
necessary to substantiate the claim.  

The Board notes that the RO in this case implicitly reopened 
the veteran's claim for service connection for heart disease 
by addressing the claim on the merits.  The Board, however, 
is required to address the issue of reopening despite the 
RO's denial of service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).  With these considerations, 
the Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in January 1965.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the 1965 rating decision, the evidence of 
record included service medical records that were silent as 
to heart disease or chest pains, post-service treatment 
records dated in 1959 showing heart disease, and the 
veteran's statements that he began treatment for chest pains 
during 1946.  Since that time, VA has obtained treatment 
records dated in 1957 showing that the veteran related a 
history of high blood pressure since 1945, current treatment 
records showing a continued diagnosis of hypertension, and 
the veteran's testimony before the Board in November 2006. 

The Board finds that the evidence of treatment in 1957 is 
both new and material.  It was not previously considered by 
agency decision-makers and, when considered to be wholly 
credible pursuant to Justus, it speaks to the unestablished 
fact of whether the veteran began treatment for high blood 
pressure during his period of active service.  As such, the 
Board finds that new and material evidence has been obtained 
and the previously denied claim must be reopened.  The 
veteran's appeal is granted to this extent only and the Board 
now turns to the merits of the claim.

Service medical records show that the veteran underwent 
service entrance examination in January 1946 and had a 
recorded blood pressure reading of 138/84; his cardiovascular 
system was found to be normal.  He required treatment for 
acute entercolitis later in January 1946, but there was no 
mention of blood pressure readings in the treatment records.  
In June 1946, the veteran was treated for scabies and had a 
blood pressure reading of 118/68.  He was treated several 
times in 1947 for various complaints and blood pressure 
readings were not noted; there was no mention of chest pains 
or hypertension at any time.  Upon discharge examination in 
January 1949, the veteran's blood pressure reading was 146/76 
and his cardiovascular system was again found to be normal.  
There was no diagnosis of hypertension or heart disease upon 
discharge from service.

The first post-service treatment records are dated in 1957 
and reflect complaints of sluggishness and a history of being 
advised of having hypertension in 1945 during an Army 
physical; the note also reflects the veteran's recollection 
of being advised in 1949 to stop smoking and drinking because 
of high blood pressure.  His blood pressure reading in 1957 
was recorded as 160/110 and he was diagnosed as having 
chronic hypertension.  The veteran received a medical 
disability retirement in May 1961 due to sclerotic 
hypertensive heart disease.  He has continued treatment for 
heart disease since that time.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Hypertension is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
January 1949, the evidence must show that hypertension 
manifest to a degree of ten percent by January 1950 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

For VA rating purposes, hypertension is defined as diastolic 
blood pressure predominantly 90mm or greater.  Isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

The evidence of record shows that the veteran's blood 
pressure was never recorded at levels which reach VA's 
definition of hypertension during service or, for that 
matter, anytime before 1957.  The veteran argues that the 
reading of 146/76, taken at the time of his discharge from 
service in 1949, was high for a twenty-four year old man.  He 
does not, however, provide any medical evidence to support 
his assertion nor his contention that his blood pressure was 
recognized as high during his period of service.

The veteran is certainly competent to testify to his 
observations, but he does not possess any medical training to 
allow for his statements to be accepted as medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Additionally, inclusion in the 1957 medical record of the 
veteran's rendition of events during service does not 
transform the treatment note into a medical opinion that the 
veteran was first diagnosed as having hypertension in 1945.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
only evidence in support of the veteran's contention that he 
first experienced high blood pressure during service is his 
own statements.

The medical evidence shows that the veteran was found to have 
chronic hypertension in 1957 based on a history as provided 
by the veteran.  He began treatment at that time, but had to 
be medically retired in 1961 because his condition was so 
severe.  The medical evidence does not suggest that 
hypertension diagnosed in 1957 began ten years earlier and 
the veteran's own statements reflect that he was accepted 
into employment in 1949 notwithstanding his blood pressure 
readings at that time.  Therefore, when reviewing all 
evidence of record, the Board finds that the preponderance of 
the evidence supports a finding that hypertension began many 
years after discharge from service.  As such, the Board finds 
that the currently diagnosed hypertension was not incurred 
during service or within one year of discharge from service.  
Because there is no medical evidence linking the current 
hypertension to service, the Board also finds that the 
veteran's hypertension was not incurred as a result of active 
service.  Consequently, service connection for hypertension 
is denied on a direct and on a presumptive basis.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for hypertension is 
reopened.

Service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


